DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to because Figs. 1 and 2 depict a legend disclosing Examples “1~4”, “5~8”, “9~12”, etc. which is confusing given that it is not clear whether this is actually referring to Examples “1-4”, “5-8”, “9-12” etc. since “~” generally means “approximately”. If the data points correspond to examples respectively, it is suggested the drawings be corrected to read Examples “1-4”, “5-8”, “9-12”, etc.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-3 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (US 2010/0220388).
Regarding claim 1, Suzuki et al. teaches a heat-ray shielding film (See Title and Abstract) comprising a compound having a heat-ray shielding function (tungsten oxide, paragraphs [0035], [0292]), a selective wavelength absorbing material (paragraphs [0301]-[0302]), a polyvinyl acetal resin, and a plasticizer (paragraphs [0113] and [0168]-[0169]), wherein the compound having the heat-ray shielding function consists of composite tungsten oxide particles expressed by a general formula MyWOz (wherein M is an element of one or more selected from Cs, Rb, K, 
While Suzuki et al. fails to explicitly disclose a weight ratio of the compound having a heat-ray shielding function and the selective wavelength absorbing material as claimed, Suzuki et al. does disclose the use of the compound having a heat-ray shielding function provides excellent heat-ray shielding properties and transparency (paragraph [0116]) and the use of the selective wavelength absorbing material represses or removes bluish color (paragraph [0301]). Since the instant specification is silent to unexpected results, the specific weight ratio of the compound having a heat-ray shielding function and the selective wavelength absorbing material is not considered to confer patentability to the claims. As the heat-ray shielding properties, transparency and degree of bluish color are variables that can be modified, among others, by adjusting the weight ratio of the compound having a heat-ray shielding function and the selective wavelength absorbing material, the precise amounts would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amounts cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the weight ratio of the compound having a heat-ray shielding function and the selective wavelength absorbing material in Suzuki et al. to obtain the desired heat-ray shielding properties and transparency and removal of bluish color (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general 
Given that Suzuki et al. teaches selective wavelength absorbing material identical to that presently claimed, i.e. bismuth vanadate compound, the transmission profile of the selective wavelength absorbing material is considered to be inherent, absent evidence to the contrary.
Regarding claim 2, Suzuki et al. teaches wherein the composite tungsten oxide particles are particles having an average particle size of 100 nm or less (paragraph [0129]) which overlaps the claimed range of 40 nm or less. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); see MPEP 2144.05.	
Regarding claim 3, given that Suzuki et al. teaches selective wavelength absorbing material identical to that presently claimed, i.e. bismuth vanadate compound, the transmission profile of the selective wavelength absorbing material is considered to be inherent, absent evidence to the contrary.
Regarding claim 5, Suzuki et al. teaches a heat-ray shielding transparent laminated base material wherein a heat-ray shielding film of claim 1 is arranged between several transparent base materials (paragraphs [0044]-[0046]).
Regarding claim 6, given that Suzuki et al. teaches infrared ray-reflection film having materials and structure identical to that presently claimed, the visible light transmittance and solar reflectance of the infrared ray-reflection film is considered to be inherent, absent evidence to the contrary.
Regarding claim 7, Suzuki et al. teaches wherein at least one of the transparent base materials is glass (paragraphs [0044] and [0046]).
Regarding claim 8, given that Suzuki et al. teaches infrared ray-reflection film having materials and structure identical to that presently claimed, the visible light transmittance and solar transmittance of the infrared ray-reflection film is considered to be inherent, absent evidence to the contrary.
Regarding claim 9, Suzuki et al. teaches an automobile comprising the heat-ray shielding transparent laminated base material of claim 5 as a window material (paragraph [0001]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suzuki et al. (US 2010/0220388) in view of Fujita et al. (WO 2012140898). It is noted that the disclosures of Fujita et al. are based on US 2014/0106175 which is an equivalent of the reference. 
Suzuki et al. is relied upon as disclosed above.
Regarding claim 4, Suzuki et al. fails to teach further comprising a dispersant as claimed.
However, Fujita et al. teaches a heat-ray shielding film comprising composite tungsten oxide particles having a hexagonal crystal structure, polyvinyl acetal resin and a plasticizer (See Abstract), further comprising a dispersant having an amine- containing group as functional groups (paragraph [0075]). Given that Fujita et al. teaches dispersant having composition identical to that presently claimed, the thermal decomposition temperature is considered to be inherent, absent evidence to the contrary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a dispersant in the heat-ray shielding film of Suzuki et al. in order to provide uniform dispersion (Fujita et al., paragraph [0076]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787